This is a companion case to State v. Byington, 114 Utah 388,200 P.2d 723, just decided by this court, and the facts of this case are fully set out in that case. The false testimony which defendant Ivella Hutchison was convicted of giving was given as fully in violation of her rights not to be *Page 410 
required to give self-incriminating testimony as was the evidence in that case, since here the court sent the sheriff out to bring this defendant into court and required her to answer the questions. Evidence of this testimony was received over her objection and the law on that subject as well as on the question of bias and prejudice is equally as applicable to this case as to the Byington case.
The conviction and sentence of the defendant is set aside and vacated and the action dismissed.
McDONOUGH, C.J., and PRATT, J., concur.
LATIMER, J., concurs with the reasons stated in the opinion in the case of State v. Byington.